Citation Nr: 1219246	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for vertigo.  

2.  Entitlement to service connection for post traumatic stress disorder (PTSD), including as due to vertigo.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1963 to April 1965, and from November 1965 to March 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2006 and an October 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA). The June 2006 rating decision denied service connection for PTSD as due to vertigo.  The October 2007 rating decision denied reopening of service connection for vertigo.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).


REMAND

Review of the record shows that, in his substantive appeal, the Veteran initially requested a formal hearing.  While his request was withdrawn in subsequent correspondence, in March 2012, after February 2012 certification of the appeal to the Board, he renewed his request for a formal Board hearing.  The Veteran's representative, in the May 2012 informal hearing presentation, has clarified that the Veteran wishes a videoconference hearing before a member of the Board, and has requested that the case be returned to the RO so that this requested hearing may be scheduled.  As such, the claim must be returned to the RO so that such a hearing may be scheduled.  

Accordingly, the issues of whether new and material evidence has been received to reopen service connection for vertigo and entitlement to service connection for PTSD are REMANDED for the following action:

The Veteran should be scheduled for a videoconference Board hearing at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


